DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel C. Higgs (Reg. No. 55,265) on 6/30/2022.
The application has been amended as follows: 
Claim 101 has been amended as follows:
A system comprising: 
a hub that defines a first contact surface;
an elongated instrument extending through the hub, the elongated instrument comprising a distal tip, a proximal portion that defines a second contact surface, and a recess that is laterally recessed relative to the second contact surface; and 
a shield that comprises a distal end positioned in the hub and an arm that extends proximally from the distal end, the arm comprising a laterally movable extension that is positioned outside of and proximal to a proximal end of the hub, the extension defining a first contact region and the arm defining a second contact region, the arm being in a deflected state and, while in the deflected state, being subjected to a continuous bias to move to a contracted state, the shield being positioned over the elongated instrument such that the first contact region of the extension interfaces with the second contact surface of the elongated instrument to maintain the arm in the deflected state, the second contact region of the arm interfacing with the first contact surface of the hub to couple the shield with the hub while the arm is in the deflected state, 
6 of 12U.S. Patent Application No. 15/914,964Amendment dated 22 June 2022Reply to Office Action dated 22 March 2022wherein proximal movement of the elongated instrument relative to the shield repositions the recess of the elongated instrument such that the first contact region of the extension discontinues interfacing with the second contact surface of the elongated instrument to permit the arm to automatically move from the deflected state to the contracted state under the influence of the bias, and 
wherein, when the arm is moved to the contracted state, a portion of the extension moves laterally to enter the recess of the elongated instrument to secure the shield in a position that covers the distal tip of the elongated instrument and the second contact region of the arm discontinues interfacing with the first contact surface of the hub to decouple the shield from the hub.

Allowable Subject Matter
Claims 1, 23-30, 39, 51, 54, 57-60, 76 and 101 are allowed because the minor informalities previously objected to have been overcome in the amendment filed 6/22/2022, for incorporating the allowable subject matter of previous dependent claim 53 into independent claim 1, and for the reasons discussed on pages 20-21 of the supplemental Non-Final Rejection mailed 3/22/2022.
The closest prior art of record, Burkholz (US 9,399,120 B2) or Woehr (US 2012/0046620 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein the shield further comprises a collar at a distal end of the shield that encompasses the elongated instrument, wherein a distal end of the resilient arm is connected to the collar, and wherein a proximal end of the resilient arm is laterally movable relative to the elongated instrument” and/or the claimed invention of independent claim 101, which recites, inter alia “the arm comprising a laterally movable extension that is positioned outside of and proximal to a proximal end of the hub”.
Burkholz discloses a cannula assembly similar to that claimed with a resilient arm (one arm of splayed housing 80) extending from a shield (housing 80). The housing 80 comprises a collar (proximal portion of housing 80 surrounding the needle port 88), but the collar is positioned at the proximal end of the shield, not the distal end of the shield as claimed. Further, the proximal end of the resilient arm is not laterally movable relative to the elongated instrument, instead the distal end of the arms of the housing are moved laterally relative to the elongated instrument (Figs. 3A-3B). It would not have been obvious to one of ordinary skill in the art to rearrange the parts of Burkholz as doing so would leave an opening in the distal end of the housing 80 after the needle has been retracted, which would prevent the sharp tip of the needle from being fully encapsulated therein.
Woehr teaches a collar (3c) at a distal end of the shield (Fig. 3), but the resilient arms extend from the distal end of the shield rather than the proximal end of the shield such that the distal ends of the resilient arms are laterally movable relative to the elongated instrument, not the proximal ends as claimed, similar to that of Burkholz. 
Because the arms of Burkholz and Woehr are positioned at the distal end of the shield, rather than the proximal end as discussed above, neither of the arms comprise a laterally movable extension that is positioned outside of and proximal to a proximal end of the hub as required by claim 101.
Because none of the prior art documents teach the systems as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and/or 101 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771